Citation Nr: 9909025	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-00 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased level of benefits under 
38 U.S.C.A. § 1805 (West 1991 & Supp. 1998).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel

REMAND

The veteran had active military service from July 1962 to 
October 1966.  The appellant, who is the veteran's minor 
daughter, appealed a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  That decision awarded her Level II 
benefits under the provisions of 38 U.S.C.A. § 1801 through 
1806 (West 1991 and Supp. 1998); 62 Fed. Reg. 51,273, 51,279 
(1997); 38 C.F.R. § 3.814 (1998).  It is asserted that the 
severity of the appellant's disabilities warrants an increase 
in benefits to Level III.

A preliminary review of the claims file reflects several 
areas that require further development prior to Board 
consideration of the appellant's claim.  According to a March 
1999 letter from the appellant's service representative, in a 
February 19, 1998 conference call between VA ROs and a VA 
Compensation and Pension Service official (pertinent 
transcript pages attached), ROs were advised that individuals 
who were able to achieve only partial bladder control and 
experienced periods of dampness on a regular basis, were not 
considered able to maintain "proper urinary bladder 
function" and should be paid Level III benefits.  In a March 
1999 statement, Edward A. Hurvitz, M.D., stated that the 
appellant had a neurogenic bladder, was able to achieve only 
partial bladder control and experienced periods of dampness 
on a regular basis.  However, it does not appear that the RO 
had the opportunity to reconsider the appellant's claim in 
light of Dr. Hurvitz's statement and the above-mentioned 
guidance regarding the award of Level III benefits.

Further, in her January 1998 substantive appeal, the 
appellant's custodian indicated that she would appear 
personally in Washington, DC, before a member of the Board.  
However, a personal hearing at the RO at the end of that 
month was postponed and no later date appears to have been 
set.  At this point, it is unclear if the appellant's 
custodian still wishes to have a hearing and, if so, what 
type of hearing is desired.  In the interest of due process, 
the Board believes the custodian's hearing wishes should be 
clarified prior to consideration of the appellant's claim. 

Accordingly, in light of the above, the appellant's claim is 
REMANDED to the RO for the following actions:

1 The custodian should be asked to 
provide a list of the appellant's 
specific birth defects and provide a 
list containing the names of all 
health care professionals and/or 
facilities (private and governmental) 
where the appellant had been treated 
for the claimed birth defects.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements in 
order to obtain, to the extent 
possible, all the relevant records of 
treatment from all the sources listed 
by the custodian that are not already 
on file.

2 The RO should contact the appellant's 
custodian to clarify her wishes 
regarding a hearing.  She should state 
if she wishes to attend a hearing and, 
if so, to specify her desire for a 
personal hearing at the RO or a Board 
hearing.  If she wishes a hearing 
before a Board member, the custodian 
should indicate if she wants to be 
scheduled for a Travel Board hearing 
at the RO or if she wishes to travel 
to Washington, DC, for the hearing.  
The RO should then schedule the 
hearing requested by the custodian or, 
upon completion of the development set 
forth below, return the case to the 
Board to schedule a Board hearing in 
Washington, DC.

3 The RO should reconsider the 
appellant's claim for increased 
benefits under 38 U.S.C. § 1805 in 
light of the February 1998 VA 
Compensation and Pension Service 
guidance to RO regarding criteria for 
determining Level III benefits.

4 If, and only if, the determination 
continues to be against the 
appellant's claim, the RO should 
schedule her for a complete VA 
psychological evaluation to determine 
her current level of mental 
capability.  Any and all studies 
deemed necessary by the examiner 
should be accomplished.  All clinical 
manifestations should be reported in 
detail.  The rationale for any opinion 
should be provided and the claims 
folder should be made available to the 
examiner for review.

5 Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the claim for entitlement 
to an increased level of benefits 
under 38 U.S.C.A. § 1805 for a child 
with spina bifida.

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and her 
representative should be furnished with a supplemental 
statement of the case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.  By this remand, the Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified 
by the RO.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


